Hatch, J.:
It has been settled by repeated adjudication that contracts of suretyship are to be construed like other contracts so as to give effect to the intention of the parties. As stated by Judge Earl in People v. Backus (117 N. Y. 196): “In ascertaining that intention we are to read the language used by the parties in the light of the circumstances surrounding the execution of the instrument, and when we have thus ascertained their meaning we are to give it effect. But when the meaning of the language used has been thus ascertained, the responsibility of the surety is not to be extended or enlarged by implication or construction, and is striciissimi juris.” In Page v. Krekey (137 N. Y. 307) it was said by Judge O’Brien : “ The defendant’s obligation is strictissimi juris, and he is discharged by any alteration of the contract, to which his guaranty applied, whether material or not, and the courts will not inquire whether it is or is not to his injury.” In John Hancock Mutual Life Ins. Co. v. Lowenberg (120 N. Y. 44) it was said by Judge Haight : “ The rule is that a surety is entitled to a strict construction of the bond under which it is sought to make him liable, and that it cannot be enlarged by implication to cover anything which was not in the contemplation of the parties at the time the bond was executed.” These rules are not controverted, and they furnish the measure of liability which is assumed by the surety. Like many other cases the difficulty does not lie in the statement of the correct rule of law which governs the *386rights and liabilities of the parties, but in the application of the rule to the facts of the particular case. The pier upon which the right to collect wharfage was given by the terms of the contract was in existence at the time of the execution of' the contract of lease and the making and .delivery of the bond. The contract described the pier and fixed the amount of the rental to be paid for the privilege or franchise granted by the contract. The obligation of the surety, •therefore, embraced that particular structure, and the covenants related thereto, including the payment of- rent, and to none other. The agreement .between the parties did not contemplate an enlargement or extension of the pier or the payment of an increased rental or an assumption of liability upon the part of Decker for any increased cost or expense in improvement or enlargement of the same, nor did the contract of suretyship cover, such matters or provide therefor. The agreement for the enlargement of the pier was made subsequent to the execution of -the contract and the bond and was solely at the instance and request of Decker. He was the moving party therein, and the plaintiff, through its board of docks, assented thereto, imposed hew and .additional terms and- materially increased the burden and liability of Decker in connection with the extended structure. While it is true that the agreement was made subject to change to conform to all laws, orders, rules, by-laws and regulations already adopted, or to be adopted, by the Legislature of the State of Hew York, or .by the board of docks, yet such rules and regulations only related to the use to be made of the wharf and had no relation to any enlargement'of the pier. That part of the agreement which provides for the .right of the board of docks to make changes pursuant to a general plan, then or thereafter to be .adopted, and terminating the contract in so doing, is without application to any question which arises in this controversy. Whatever power the board of docks may have had by virtue of the provisions of the agreement to which the bond of the surety was subject, is not presently of consequence for the reason that the enlargement of the pier was not made pursuant to any reserved right contained in the contract. The change was .effected at the instance of Decker and by agreement with the board of docks. Such agreement and the enlargement was entirely outside of anything for which the contract provided or contemplated. It was a new and independent agreement, whereby the dock- com*387missioners undertook to enlarge and Decker agreed to pay a proportion of the costs and expenses of the enlargement and an increased rental for his right to use the same for the purposes contemplated by the contract. Reference to the diagram shows that the width of the pier was increased as well as lengthened, its area being more than doubled. After the enlargement was completed no part of the original pier reached the water line and no vessel could be mcftred at its side. The change was as complete as would be the inclosure of a small building within walls covering a much larger area. I am not able to see how it can be contended that there was not a radical departure from the first contract made between Decker and the city. The pier was enlarged to more than double its former dimensions, the expense of the enlargement imposed upon Decker a substantial burden not only as to the cost, but as to the expense of keeping it in repair; while the rent was increased from $1,200 per annum to considerably more than double that amount. Not only was the contract changed, but the burdens imposed were increased and under such circumstances the surety is held to have been discharged. Such is the rule of law recognized in Smith v. Molleson (148 N. Y. 241). Therein it was said by Judge O’Brien : “ When the terms of the contract guaranteed have been changed or the .contract, as finally made, is not the .one upon which the surety agreed to become bound, he will be released.” It does not answer to say that this was a mere extension of the franchise which was granted and that the original pier, to which the contract related, remained in existence. True, it was there, but it had become merged in a new' structure, which included it on three sides. It formed a part of the roadway of the pier, but it had ceased to be that which was leased and could only be used in connection with the enlargement which had taken place. For the obligations which Decker had assumed under his new contract the defendant never stood sponsor and had not agreed to be bound. The structure for which the bond was given had lost its integrity as a pier and only formed a part of the roadway for access to the enlargement. If Decker made default in the payment of the rent or of the expense of the enlargement, or both, he would be deprived of the right to use the entire pier. The right to use that part of the pier which was first leased would not survive such default, as it had become a part of, and *388merged into, the enlarged structure. Severed- from the enlargement, it ceased to be a pier, as it could not be used for such purpose. It is evident, therefore, that the first contract was superseded by the new one, the old pier was lost in the new, and under such circumstances the surety must be held to have been discharged.
The plaintiff relies upon the case of Smith v. Molleson (supra). In that case, however, the contract for which the defendant stood surety was embraced within the terms of the defendant’s bond and it had in no respect been -changed. The most, that was claimed there was that' the parties in its performance had so far departed from its terms as to change the defendant’s condition to her prejudice and to- deprive her of rights and benefits- to which she would otherwise have been entitled. The departures from the' contract were held to be immaterial, and, therefore, not sufficient to discharge the surety from liability, but the court recognized the rule that a material departure from the contract would have the effect of relieving the surety from liability. In the present case there was not only departure from the terms and conditions -of the contract, but a new contract was made respecting the subject-matter for which the defendant was surety, and the burdens imposed upon the principal were very much- increased. The casé, therefore, stands as an authority in support of the contention that these acts discharged the surety. -In addition to this, it appears that after the dock was enlarged Decker paid in expenses and for rent a sum in excess of the amount reserved under the original agreement, which sum, if applied upon the rent reserved therein for the original structure, would have left no sum due under the terms of the original grant; The record, as made up, does not clearly present this question, and no point is made respecting the legal right to have these payments first applied in discharge of the original agreement. The question is not, -therefore, considered or passed upon.
It is sufficient now to say that there was a new agreement respecting the property which was leased, which was entered into and carried out by the parties thereto, which changed their rights and liabilities and imposed burdens upon Depker which the contract of suretyship never contemplated, and that this was-done without the knowledge or consent of defendant, in consequence of which his contract was changed, and,, therefore, became no longer binding.
*389It follows that judgment should be entered in favor of the defendant upon the agreed case, with costs.
Patterson and O’Brien, JJ., concurred; Ingraham and McLaughlin, JJ., dissented.